Citation Nr: 0204526	
Decision Date: 05/15/02    Archive Date: 05/24/02

DOCKET NO.  97-04 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a viral syndrome.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for a skin disorder 
other than vitiligo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1987 to September 1991.  This case is before the 
Board of Veterans' Appeals (Board) on appeal from a 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO). 

The veteran's initial claim, and his notice of disagreement 
following issuance of the rating decision on appeal, as well 
as his later communications, addressed various additional 
issues/claims.  Many of these were resolved in his favor in 
subsequent RO actions.  The Board considers his January 4, 
2002 dated VA Form 1-9, to be a clarification of what issues 
he is continuing to pursue, and that is how the issues have 
been characterized.  The Board notes that February 2002 
communications between the Decision Review Officer and the 
veteran's representative refer to other issues.  Inasmuch as 
the veteran will be appearing at a Travel Board hearing, any 
discrepancy regarding issues for appellate consideration (and 
ancillary matters such as whether there was a timely 
substantive appeal on all such issues) may be 
addressed/resolved at that time.  The veteran specifically 
stated that he does not have vitiligo, but is seeking service 
connection for an unidentified skin disorder other than 
vitiligo.  The issue pertaining to a skin disorder has been 
characterized accordingly.  


REMAND

In April 2002, the veteran requested a hearing before a 
Member of the Board at the RO.  Accordingly, in order to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a before a Member of the 
Board in Phoenix, Arizona, in the order 
that this request was received.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




